Citation Nr: 1540445	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-34 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Nicole Knoll, Agent


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from October 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an evaluation in excess of 50 percent for his PTSD.  He also seeks a TDIU.  He was most recently afforded a VA examination in April 2014.  The fee basis examiner provided a diagnosis of PTSD and indicated that there were no other Axis I diagnoses.  However, records from the DeKalb Community Service Board were subsequently received in May 2014, outlining treatment received by the Veteran in 2013.  They indicate diagnoses of anxiety and depression.  It is unclear whether a diagnosis of depression remains appropriate, and if so, whether it is possible to differentiate the symptoms attributable to each diagnosis.  Thus, the Board concludes that an additional VA examination is necessary.

The Board also notes that email correspondence between the AOJ and the fee basis examination provider requests clarification regarding the April 2014 VA examination.  Specifically, the examiner was asked to state which version of the Diagnostic and Statistical Manual of Psychiatric Disorders (DSM) 
was used to provide the Veteran's diagnosis.  It does not appear that this inquiry was answered.  Moreover, if this diagnosis was made pursuant to DSM-IV, the examiner did not provide a Global Assessment of Functioning (GAF) score.  

Finally, the Board observes that correspondence from the Veteran's representative in December indicates that neither she nor the Veteran received a complete copy of the AOJ's December 2, 2014 Supplemental Statement of the Case (SSOC).  Both the Veteran and his agent should be provided a copy of that document. 

The development directed below might provide evidence supportive of the Veteran's claim for a TDIU.  Thus, the Board has concluded that it would be inappropriate at this juncture to enter a final determination on the issue of entitlement to a TDIU.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.  Therefore, the Board will not address the merits of the TDIU claim pending completion of the below-directed development.

In light of the above discussion, the Board has determined that additional development and action are required.  Accordingly, the case is REMANDED for the following:

1.  Provide the Veteran and his representative a complete copy of the December 2, 2014 SSOC.  They should be afforded an appropriate time to respond.

2.  Then, schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD, and to determine whether a diagnosis of any other acquired psychiatric disorder is appropriate.  

Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner is asked to interview the Veteran as to his education, training, and work history.  The examiner is also asked to comment on the functional impairments caused by the service-connected disability with regard to his ability to perform tasks, including sedentary and physical tasks.  

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify the manifestations of the Veteran's PTSD.  The examiner should also discuss any concurrent psychiatric diagnoses, and to the extent possible, differentiate the symptomatology by diagnosis.  If such differentiation is impossible, the examiner must so state.

Review of the entire claims file is required; however, the examiner's attention is directed to records from the DeKalb Community Service Board, which show an assessment of moderate depression.

3.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




